 
 
I 
111th CONGRESS 1st Session 
H. R. 1618 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Mr. McGovern (for himself, Mr. Kirk, Ms. Berkley, Mr. Hastings of Florida, Mr. Hinchey, Ms. Watson, Mr. Sestak, Mr. Wolf, Mr. Delahunt, Mr. Filner, Mr. Kucinich, Mr. Holt, Mr. Nadler of New York, Mr. Watt, Ms. McCollum, Mr. Culberson, Mrs. Capps, Mr. Capuano, Mr. Stark, Mr. Ortiz, Mr. Kildee, Mr. Grijalva, Mr. Schiff, Mr. Van Hollen, Mr. Gene Green of Texas, Mr. Doyle, Mr. Rothman of New Jersey, Mr. Baca, Mr. Waxman, Mr. Connolly of Virginia, Mr. McDermott, Mr. Markey of Massachusetts, Ms. Castor of Florida, Mr. Rush, Ms. Woolsey, Mr. Bilbray, Ms. Slaughter, Mr. Platts, Mr. Tierney, Mr. Brady of Pennsylvania, Mr. Al Green of Texas, Ms. Norton, Mr. Posey, Mr. Meek of Florida, Mr. Murtha, Mr. Ellison, Mr. Jackson of Illinois, Mrs. Biggert, and Mr. Frank of Massachusetts) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend titles 23 and 49, United States Code, concerning length and weight limitations for vehicles operating on Federal-aid highways, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Safe Highways and Infrastructure Preservation Act. 
2.Operation of restricted property-carrying units on National Highway System 
(a)Restricted property-carrying unit definedSection 31111(a) of title 49, United States Code, is amended by adding at the end the following: 
 
(5)Restricted property-carrying unitThe term restricted property-carrying unit means any trailer, semitrailer, container, or other property-carrying unit that is longer than 53 feet. . 
(b)Prohibition on operation of restricted property-carrying units 
(1)In generalSection 31111(b)(1)(C) of title 49, United States Code, is amended to read as follows: 
 
(C)allows operation on any segment of the National Highway System, including the Interstate System, of a restricted property-carrying unit unless the operation is specified on the list published under subsection (h); . 
(2)Effective dateThe amendment made by paragraph (1) shall take effect 270 days after the date of enactment of this Act. 
(c)LimitationsSection 31111 of title 49, United States Code, is amended by adding at the end the following: 
 
(h)Restricted property-carrying units 
(1)Applicability of prohibition 
(A)In generalNotwithstanding subsection (b)(1)(C), a restricted property-carrying unit may continue to operate on a segment of the National Highway System if the operation of such unit is specified on the list published under paragraph (2). 
(B)Applicability of State laws and regulationsAll operations specified on the list published under paragraph (2) shall continue to be subject to all State statutes, regulations, limitations, and conditions, including routing-specific, commodity-specific, and configuration-specific designations and all other restrictions, in force on June 1, 2008. 
(C)Firefighting unitsSubsection (b)(1)(C) shall not apply to the operation of a restricted property-carrying unit that is used exclusively for firefighting. 
(2)Listing of restricted property-carrying units 
(A)In generalNot later than 60 days after the date of enactment of this subsection, the Secretary shall initiate a proceeding to determine and publish a list of restricted property-carrying units that were authorized by State officials pursuant to State statute or regulation on June 1, 2008, and in actual and lawful operation on a regular or periodic basis (including seasonal operations) on or before June 1, 2008. 
(B)LimitationA restricted property-carrying unit may not be included on the list published under subparagraph (A) on the basis that a State law or regulation could have authorized the operation of the unit at some prior date by permit or otherwise. 
(C)Publication of final listNot later than 270 days after the date of enactment of this subsection, the Secretary shall publish a final list of restricted property-carrying units described in subparagraph (A). 
(D)UpdatesThe Secretary shall update the list published under subparagraph (C) as necessary to reflect new designations made to the National Highway System. 
(3)Applicability of prohibitionThe prohibition established by subsection (b)(1)(C) shall apply to any new designation made to the National Highway System and remain in effect on those portions of the National Highway System that cease to be designated as part of the National Highway System. 
(4)Limitation on statutory constructionThis subsection does not prevent a State from further restricting in any manner or prohibiting the operation of a restricted property-carrying unit; except that such restrictions or prohibitions shall be consistent with the requirements of this section and sections 31112 through 31114. . 
(d)EnforcementThe second sentence of section 141(a) of title 23, United States Code, is amended by striking section 31112 and inserting sections 31111 and 31112. 
3.Operation of longer combination vehicles on National Highway System 
(a)In generalSection 31112 of title 49, United States Code, is amended— 
(1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and 
(2)by inserting after subsection (e) the following: 
 
(f)National Highway System 
(1)General ruleA State may not allow, on a segment of the National Highway System that is not covered under subsection (b) or (c), the operation of a commercial motor vehicle combination (except a vehicle or load that cannot be dismantled easily or divided easily and that has been issued a special permit under applicable State law) with more than one property-carrying unit (not including the truck tractor) whose property-carrying units are more than— 
(A)the maximum combination trailer, semitrailer, or other type of length limitation allowed by law or regulation of that State on June 1, 2008; or 
(B)the length of the property-carrying units of those commercial motor vehicle combinations, by specific configuration, in actual and lawful operation on a regular or periodic basis (including continuing seasonal operation) in that State on or before June 1, 2008. 
(2)Additional limitations 
(A)Applicability of State restrictionsA commercial motor vehicle combination whose operation in a State is not prohibited under paragraph (1) may continue to operate in the State on highways described in paragraph (1) only in compliance with all State laws, regulations, limitations, and conditions, including routing-specific and configuration-specific designations and all other restrictions in force in the State on June 1, 2008. However, subject to regulations prescribed by the Secretary under subsection (h), the State may make minor adjustments of a temporary and emergency nature to route designations and vehicle operating restrictions in effect on June 1, 2008, for specific safety purposes and road construction. 
(B)Additional State restrictionsThis subsection does not prevent a State from further restricting in any manner or prohibiting the operation of a commercial motor vehicle combination subject to this section, except that such restrictions or prohibitions shall be consistent with this section and sections 31113(a), 31113(b), and 31114. 
(C)Minor adjustmentsA State making a minor adjustment of a temporary and emergency nature as authorized by subparagraph (A) or further restricting or prohibiting the operation of a commercial motor vehicle combination as authorized by subparagraph (B) shall advise the Secretary not later than 30 days after the action. The Secretary shall publish a notice of the action in the Federal Register. 
(3)List of State length limitations 
(A)State submissionsNot later than 60 days after the date of enactment of this paragraph, each State shall submit to the Secretary for publication a complete list of State length limitations applicable to commercial motor vehicle combinations operating in the State on the highways described in paragraph (1). The list shall indicate the applicable State laws and regulations associated with the length limitations. If a State does not submit the information as required, the Secretary shall complete and file the information for the State. 
(B)Publication of interim listNot later than 90 days after the date of enactment of this subsection, the Secretary shall publish an interim list in the Federal Register consisting of all information submitted under subparagraph (A). The Secretary shall review for accuracy all information submitted by a State under subparagraph (A) and shall solicit and consider public comment on the accuracy of the information. 
(C)LimitationA law or regulation may not be included on the list submitted by a State or published by the Secretary merely because it authorized, or could have authorized, by permit or otherwise, the operation of commercial motor vehicle combinations not in actual operation on a regular or periodic basis on or before June 1, 2008. 
(D)Publication of final listExcept as revised under this subparagraph or subparagraph (E), the list shall be published as final in the Federal Register not later than 270 days after the date of enactment of this subsection. In publishing the final list, the Secretary shall make any revisions necessary to correct inaccuracies identified under subparagraph (B). After publication of the final list, commercial motor vehicle combinations prohibited under paragraph (1) may not operate on a highway described in paragraph (1) except as published on the list. 
(E)InaccuraciesOn the Secretary’s own motion or on request by any person (including a State), the Secretary shall review the list published under subparagraph (D). If the Secretary decides there is reason to believe a mistake was made in the accuracy of the list, the Secretary shall begin a proceeding to decide whether a mistake was made. If the Secretary decides there was a mistake, the Secretary shall publish the correction. . 
(b)Conforming amendmentsSection 31112 of title 49, United States Code, is amended— 
(1)in subsection (g)(1) (as redesignated by subsection (a) of this section) by inserting or 127a(e) after 127(d); 
(2)in subsection (g)(3) (as redesignated by subsection (a) of this section) by inserting (or June 1, 2008, with respect to highways described in subsection (f)(1)) after June 2, 1991; and 
(3)in paragraph (h)(2) (as redesignated by subsection (a) of this section)— 
(A)by striking Not later than June 15, 1992, the Secretary and inserting The Secretary; and 
(B)by inserting or (f) after subsection (d). 
4.Termination of determinations of grandfather rights 
(a)In generalSection 127 of title 23, United States Code, is amended by adding at the end the following: 
 
(i)Grandfather rights 
(1)General ruleAfter the 270th day following the date of enactment of this subsection, a State may not allow, on a segment of the Interstate System, the operation of a vehicle or combination (other than a longer combination vehicle) exceeding an Interstate weight limit unless the operation is specified on the list published under paragraph (2). 
(2)List of vehicles and combinations 
(A)ProceedingNot later than 60 days after the date of enactment of this subsection, the Secretary shall initiate a proceeding to determine and publish a list of vehicles and combinations (other than longer combination vehicles), otherwise exceeding an Interstate weight limit, that the Department of Transportation, any other Federal agency, or a State has determined on or before June 1, 2008, could be lawfully operated within such State— 
(i)on July 1, 1956; 
(ii)in the case of the overall gross weight of any group of 2 or more consecutive axles, on the date of enactment of the Federal-Aid Highway Amendments of 1974; or 
(iii)under a special rule applicable to a State under subsection (a). 
(B)Limitations 
(i)Actual and lawful operations requiredAn operation of a vehicle or combination may be included on the list published under subparagraph (A) only if the vehicle or combination was in actual and lawful operation in the State on a regular or periodic basis on or before June 1, 2008. 
(ii)State authority not sufficientAn operation of a vehicle or combination may not be included on the list published under subparagraph (A) on the basis that a State law or regulation could have authorized the operation of the vehicle or combination at some prior date by permit or otherwise. 
(C)Publication of final listNot later than 270 days after the date of enactment of this subsection, the Secretary shall publish a final list of vehicles and combinations described in subparagraph (A). 
(3)Limitation on statutory constructionThis subsection does not prevent a State from reducing the gross vehicle weight limitation, the single and tandem axle weight limitations, or the overall maximum gross weight on a group of 2 or more consecutive axles applicable to portions of the Interstate System in the State for operations on the list published under paragraph (2)(C) but in no event may any such reduction result in a limitation that is less than an Interstate weight limit. 
(4)Applicability of existing requirementsAll vehicles and combinations included on the list published under paragraph (2) shall be subject to all routing-specific, commodity-specific, and weight-specific designations in force in a State on June 1, 2008. 
(5)Interstate weight limit definedIn this subsection, the term Interstate weight limit means the 80,000 pound gross vehicle weight limitation, the 20,000 pound single axle weight limitation (including enforcement tolerances), the 34,000 pound tandem axle weight limitation (including enforcement tolerances), and the overall maximum gross weight (including enforcement tolerances) on a group of 2 or more consecutive axles produced by application of the formula in subsection (a). . 
(b)Conforming amendmentThe fourth sentence of section 127(a) of title 23, United States Code, is amended by striking the State determines. 
5.Nondivisible load proceedingSection 127 of title 23, United States Code, is further amended by adding at the end the following: 
 
(j)Nondivisible loads 
(1)ProceedingNot later than 60 days after the date of enactment of this subsection, the Secretary shall initiate a proceeding to define the term vehicles and loads which cannot be easily dismantled or divided as used in subsection (a) and section 31112 of title 49. 
(2)List of commodities 
(A)In generalThe definition developed under paragraph (1) shall include a list of commodities (or classes or types of commodities) that do not qualify as nondivisible loads. 
(B)LimitationThe list of commodities developed under paragraph (1) shall not be interpreted to be a comprehensive list of commodities that do not qualify as nondivisible loads. 
(3)RegulationsNot later than 270 days after the date of enactment of this subsection, the Secretary shall issue final regulations setting forth the determination of the Secretary made under paragraph (1). The Secretary shall update the regulations as necessary. 
(4)ApplicabilityRegulations issued under paragraph (2) shall apply to all vehicles and loads operating on the National Highway System. 
(5)State requirementsA State may establish any requirement that is not inconsistent with regulations issued under paragraph (2). 
(6)Statement of policyThe purpose of this subsection is to promote conformity with Interstate weight limits to preserve publicly funded infrastructure and protect motorists by limiting maximum vehicle weight on key portions of the Federal-aid highway system. . 
6.Waivers of weight limitations during periods of national emergencySection 127 of title 23, United States Code, is further amended by adding at the end the following: 
 
(k)Waivers during periods of national emergency 
(1)In generalNotwithstanding any other provision of this section or section 127a, the Secretary, in consultation with the Secretary of Defense, may waive or limit the application of any vehicle weight limit established under this section or section 127a with respect to a highway route during a period of national emergency in order to respond to the effects of the national emergency. 
(2)ApplicabilityEmergency limits established under paragraph (1) shall preempt any inconsistent State vehicle weight limits. . 
7.Vehicle weight limitations—National Highway System 
(a)In generalTitle 23, United States Code, is amended by inserting after section 127 the following: 
 
127a.Vehicle weight limitations—National Highway System 
(a)Non-interstate highways on NHS 
(1)In generalAfter the 270th day following the date of enactment of this section, any Interstate weight limit that applies to vehicles and combinations (other than longer combination vehicles) operating on the Interstate System in a State under section 127 shall also apply to vehicles and combinations (other than longer combination vehicles) operating on non-Interstate segments of the National Highway System in such State unless such segments are subject to lower State weight limits as provided for in subsection (d). 
(2)Existing highways 
(A)In generalNotwithstanding paragraph (1), in the case of a non-Interstate segment of the National Highway System that is open to traffic on June 1, 2008, a State may allow the operation of any vehicle or combination (other than a longer combination vehicle) on such segment that the Secretary determines under subsection (b) could be lawfully operated on such segment on June 1, 2008. 
(B)Applicability of State laws and regulationsAll operations described in subparagraph (A) shall continue to be subject to all State statutes, regulations, limitations and conditions, including routing-specific, commodity-specific, and configuration-specific designations and all other restrictions, in force on June 1, 2008. 
(3)New highwaysSubject to subsection (d)(1), the gross vehicle weight limitations and axle loading limitations applicable to all vehicles and combinations (other than longer combination vehicles) on a non-Interstate segment of the National Highway System that is not open to traffic on June 1, 2008, shall be the Interstate weight limit. 
(b)Listing of vehicles and combinations 
(1)In generalThe Secretary shall initiate a proceeding to determine and publish a list of vehicles and combinations (other than longer combination vehicles), otherwise exceeding an Interstate weight limit, that could be lawfully operated on a non-Interstate segment of the National Highway System on June 1, 2008. 
(2)RequirementsIn publishing a list of vehicles and combinations under paragraph (1), the Secretary shall identify— 
(A)the gross vehicle weight limitations and axle loading limitations in each State applicable, on June 1, 2008, to vehicles and combinations (other than longer combination vehicles) on non-Interstate segments of the National Highway System; and 
(B)operations of vehicles and combinations (other than longer combination vehicles), exceeding State gross vehicle weight limitations and axle loading limitations identified under subparagraph (A), which were in actual and lawful operation on a regular or periodic basis (including seasonal operations) on June 1, 2008. 
(3)LimitationAn operation of a vehicle or combination may not be included on the list published under paragraph (1) on the basis that a State law or regulation could have authorized such operation at some prior date by permit or otherwise. 
(4)Publication of final listNot later than 270 days after the date of enactment of this section, the Secretary shall publish a final list of vehicles and combinations described in paragraph (1). 
(5)UpdatesThe Secretary shall update the list published under paragraph (1) as necessary to reflect new designations made to the National Highway System. 
(c)Applicability of limitationsThe limitations established by subsection (a) shall apply to any new designation made to the National Highway System and remain in effect on those non-Interstate highways that cease to be designated as part of the National Highway System. 
(d)Limitations on statutory construction 
(1)State enforcement of more restrictive weight limitsThis section does not prevent a State from maintaining or imposing a weight limitation that is more restrictive than the Interstate weight limit on vehicles or combinations (other than longer combination vehicles) operating on a non-Interstate segment of the National Highway System. 
(2)State actions to reduce weight limitsThis section does not prevent a State from reducing the State’s gross vehicle weight limitation, single or tandem axle weight limitations, or the overall maximum gross weight on 2 or more consecutive axles on any non-Interstate segment of the National Highway System. 
(e)Longer combination vehicles 
(1)Prohibition 
(A)In generalAfter the 270th day following the date of enactment of this section, a longer combination vehicle may continue to operate on a non-Interstate segment of the National Highway System only if the operation of the longer combination vehicle configuration type was authorized by State officials pursuant to State statute or regulation on June 1, 2008, and in actual and lawful operation on a regular or periodic basis (including seasonal operations) on or before June 1, 2008. 
(B)Applicability of State laws and regulationsAll operations described in subparagraph (A) shall continue to be subject to all State statutes, regulations, limitations and conditions, including routing-specific, commodity-specific, and configuration-specific designations and all other restrictions, in force on June 1, 2008. 
(2)Listing of vehicles and combinations 
(A)In generalNot later than 60 days after the date of enactment of this section, the Secretary shall initiate a proceeding to determine and publish a list of longer combination vehicles that could be lawfully operated on non-Interstate segments of the National Highway System on June 1, 2008. 
(B)LimitationA longer combination vehicle may not be included on the list published under subparagraph (A) on the basis that a State law or regulation could have authorized the operation of such vehicle at some prior date by permit or otherwise. 
(C)Publication of final listNot later than 270 days after the date of enactment of this section, the Secretary shall publish a final list of longer combination vehicles described in subparagraph (A). 
(D)UpdatesThe Secretary shall update the list published under subparagraph (A) as necessary to reflect new designations made to the National Highway System. 
(3)Limitation on statutory constructionThis subsection does not prevent a State from further restricting in any manner or prohibiting the operation of a longer combination vehicle; except that such restrictions or prohibitions shall be consistent with the requirements of section 127 of this title and sections 31112 through 31114 of title 49, United States Code. 
(f)Model schedule of fines 
(1)In generalThe Secretary, in consultation with the States, shall establish a model schedule of fines to be assessed for violations of this section. 
(2)PurposeThe purpose of the schedule of fines shall be to ensure that fines are sufficient to deter violations of the requirements of this section and to permit States to recover costs associated with damages caused to the National Highway System by the operation of such vehicles. 
(3)Adoption by StatesThe Secretary shall encourage but not require States to adopt the schedule of fines. 
(g)DefinitionsIn this section, the following definitions apply: 
(1)Interstate weight limitThe term Interstate weight limit has the meaning given such term in section 127(i). 
(2)Longer combination vehicleThe term longer combination vehicle has the meaning given such term in section 127(d). . 
(b)Enforcement of requirementsSection 141(a) of title 23, United States Code, is amended— 
(1)by striking the Federal-aid primary system, the Federal-aid urban system, and the Federal-aid secondary system, including the Interstate System and inserting the National Highway System, including the Interstate System,; and 
(2)by striking section 127 and inserting sections 127 and 127a. 
(c)Conforming amendmentThe analysis for title 23, United States Code, is amended by inserting after the item relating to section 127 the following: 
 
 
127a. Vehicle weight limitations—National Highway System.  . 
 
